EXHIBIT 10a1

 

AMENDENT TO THE

FORTUNE BRANDS, INC.

2003 LONG-TERM INCENTIVE PLAN

(effective as of February 24, 2004)

 

1. Section 4 of the 2003 Long-Term Incentive Plan (the “Plan”) is amended by
adding the following sentence after the first sentence thereof:

 

The Committee may delegate to an officer the right to designate Key Employees of
the Company (other than the delegate, officers of Fortune Brands, Inc. at the
level of vice president or above, Chief Executive Officers of the Company’s
principal operating companies, or any other executive officers (as defined under
the Securities Exchange Act of 1934)) to be granted Options and Rights and the
number of shares of Common Stock subject to Options and Rights granted to each
such Key Employee, provided that the aggregate number of the Options and Rights
so to be awarded and their terms and conditions shall be determined by the
Committee.

 

2. Section 5(b) of the Plan is amended by deleting the first sentence thereof
and replacing it with the following sentence:

 

The Committee, or its delegate authorized pursuant to Section 4, at the time of
grant of an Option or at any time prior to the expiration of its term, may also
grant, subject to the terms and conditions of the Plan, Rights in respect of all
or part of such Option to the Participant who has been granted the Option,
provided that at such time the Participant is a Key Employee.

 

3. Section 14(a) of the Plan is amended by deleting the first sentence thereof
and replacing it with the following sentence:

 

The Committee, or its delegate authorized pursuant to Section 4, may grant
Awards to Key Employees who are subject to the tax laws of nations other than
the United States, which Awards may have terms and conditions that differ from
the terms thereof as provided elsewhere in the Plan for the purpose of complying
with the foreign tax laws, provided that the Committee and not its delegate
shall determine the terms and conditions thereof.

 

4. Section 14(b) of the Plan is amended by deleting the first sentence thereof
and replacing it with the following sentence:

 

The Committee, or its delegate authorized pursuant to Section 4, may grant stock
appreciation rights to Key Employees without the grant of an accompanying Option
if the Key Employees are subject at the time of grant to the laws of a
jurisdiction that prohibits them from owning Common Stock.